The opinion of the Court was delivered by
Moses, C. J.
The suggestion filed by the relator does not aver that the bills of the Bank of the State tendered to the respondent, the Treasurer of Charleston County, in the payment of taxes, were issued prior to the 19th day of December, 1843, on which day the Act “prescribing the duties of certain officers in the collection of supplies, the payment of salaries, and for other purposes,” was passed. — 11 Stat., 246. The ease was taken up with that of the State Ex Rel. Wagner vs. Stoll, and argued together by the same counsel for the appellants, on the same grounds, and on the assumption that the bills tendered in both cases were issued by the bank after the passage of the said Act.
It is, therefore, identical in principle with the said case of Wagner vs. Stoll, and it is unnecessary to repeat the reasons assigned in that case for the judgment of the Court here, which judgment has been already filed.
Willard, A. J., and Wright, A. J., concurred.